-5>-!.0[\)

O`\LII

lO.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT F s L E D
United States Attorney

MICHELE BECKWITH F,_
Assistant United States Attorney R 0 6 2ng

501 l Street, Suite 10-100 CLERK, U.s. o

sacramento, CA 95814 EA°TE“N °'STF**¢'=ST.TR' T l°r-'%RRTMA
Telephone; (916) 554-2700 °' nemch ~
Facsimile; (916) 554-2900 "

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2211-MJ-318-CKD
Plaintiff, MOTION TO DISMISS AND [PRSPGS-E-B§|-
ORDER
v.
DMITRY SAVIN,
Defendant.

 

 

Pursuant to the govemment’s motion, and in the interests of justice, the criminal complaint filed
in the above-captioned case is hereby dismissed without prej udice, and the documents filed in this case

shall be unsealed.

SO ORDERED.

DATED; 3'“/(@ // /{ HoN. CARoLYN K. DELANEY
U.s. MAGISTRATE JUDGE

 

 

